COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





JOHN M. WARREN,

                            Appellant,

v.


JULIE’S AIRCRAFT SERVICE, INC.,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00269-CV

Appeal from the

210th District Court

of El Paso County, Texas 
 
(TC# 2010-2945) 





MEMORANDUM  OPINION

            Pending before the Court is a joint motion to dismiss this appeal with prejudice pursuant
to Tex.R.App.P. 42.1(a).  The parties represent that they have settled all of the claims and causes
of action pending in the underlying lawsuit and have agreed to dismiss the appeal with prejudice
pursuant to their agreement.  The motion satisfies the requirements of Rule 42.1(a).
            Having considered the motion, we conclude it should be GRANTED.  We therefore
dismiss the appeal with prejudice and assess costs against the party incurring the same pursuant
to their agreement.  See Tex.R.App.P. 42.1(d).

May 25, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.